Citation Nr: 0206167	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for status post left 
thoracotomy for chronic left empyema cavity and pleural 
fibrosis, claimed due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to May 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for status post left thoracotomy for 
chronic left empyema cavity and pleural fibrosis, claimed as 
due to asbestos exposure.  

On November 7, 2000, the Board issued a decision denying the 
application to reopen the claim.  The veteran appealed the 
Board's decision to the U. S. Court of Appeals for Veterans 
Claims (Court), and in May 2001 the Court issued an order 
which granted the VA Secretary's March 2001 motion to vacate 
the Board's November 7, 2000 decision and remand the case to 
the Board for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The case was subsequently returned to the 
Board.  By a September 2001 letter, the Board gave the 
veteran's attorney an opportunity to submit additional 
evidence and argument, but none was submitted.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied service 
connection for status post left thoracotomy for chronic left 
empyema cavity and pleural fibrosis, claimed as due to 
asbestos exposure; the veteran did not perfect an appeal from 
that decision.  In April 1999 he applied to reopen the claim.

2.  Evidence received since the November 1996 decision by the 
RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for status post left thoracotomy 
for chronic left empyema cavity and pleural fibrosis, claimed 
as due to asbestos exposure; and the November 1996 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served in the Navy from September 1951 to May 
1955.  His most significant duty assignment was aboard the 
U.S.S. Compton.

The veteran's service medical records are negative for any 
lung or respiratory abnormalities.  His May 1955 service 
separation examination showed normal lungs and chest, and 
noted that a January 1955 chest X-ray was normal.

The veteran was admitted to A. Barton Hepburn Hospital in 
February 1982 for complaints of shortness of breath and a dry 
cough that started 3 weeks earlier.  It was reported that he 
had had an episode of pleural effusion the preceding fall.  A 
thoracentesis was done.  He was discharged with a diagnosis 
of left pleural effusion and possible pneumonitis, probably 
on an allergic basis.

The veteran was admitted to a VA Medical Center (VAMC) in 
March 1982 for follow-up evaluation of his pleural effusion.  
It was reported that he had first developed chest pain in 
October 1981 and pleural effusion was noted on a chest X-ray.  
During admission he underwent a left thoracotomy, an 
evacuation of a left empyema, and decortication.  The 
treatment records from the VAMC note that the veteran had a 
30-pack year smoking history; he also gave a history of 
"pleurisy" 10 years ago that resolved without a 
thoracentesis.  During the admission a pleural biopsy showed 
pleural fibrosis.  He was discharged in April 1982 with a 
diagnosis of chronic left empyema.

VA medical records from 1982 to 1996 show treatment primarily 
for unrelated disorders; the records note the lung surgery in 
1982.

In March 1996 the veteran filed a claim for service 
connection for residuals of surgery to the left lung, claimed 
as due to asbestos exposure.

In June 1996 the RO requested the veteran's personnel records 
from the National Personnel Records Center (NPRC) to verify 
possible asbestos exposure.  In August 1996, the NPRC stated 
that it was probable that asbestos was used as an insulating 
material on ships during the veteran's service, but the 
probability of the veteran's exposure was minimal, and a 
positive statement regarding the veteran's personal exposure 
to asbestos could not be made.

In November 1996 the RO denied service connection for status 
post left thoracotomy for chronic left empyema cavity and 
pleural fibrosis.  In February 1997 the veteran filed a 
notice of disagreement with the RO's decision; the RO issued 
the veteran a statement of the case on the issue of service 
connection for the claimed lung condition in April 1997.  The 
veteran was informed that he had one year from notification 
of the initial denial of service connection for the claimed 
lung condition in which to complete his appeal.

In April 1998 the veteran filed a VA Form 9, substantive 
appeal, explaining that he had been told that 3 fellow 
crewmembers during his Navy service were receiving 
compensation for asbestos exposure while serving in the Navy.

The RO informed the veteran that his April 1998 VA Form 9, 
substantive appeal, was not timely filed.  He was told that 
he could apply to reopen his claim by submitting new and 
material evidence.

The veteran applied to reopen his claim in April 1999.

With his April 1999 application to reopen his claim for 
service connection, the veteran submitted a copy of a 
newsletter from the U.S.S. Compton Association in which it 
was indicated that a fellow shipmate of the veteran had 
contracted mesothelioma, a rare form of cancer associated 
with asbestos exposure.  (The veteran's representative later 
submitted another newsletter indicating the shipmate had died 
of the disease.)

The veteran has also submitted copies of reports of two 
December 1998 VA chest X-rays.  The first report noted plaque 
in the right posterior lung base and reported an impression 
of old talc or asbestos exposure with no acute abnormalities; 
the second X-ray report noted the plaque in the right lower 
lung field and reported an impression of no acute disease or 
significant change.

In his July 1999 appeal to the Board and in other 
correspondence, the veteran has indicated that he was exposed 
to asbestos serving on the U.S.S. Compton, and that his 
status post left thoracotomy for chronic left empyema cavity 
and pleural fibrosis is due to such exposure.  He requested 
submission of the case to a medical specialist.

II.  Analysis

A.  VCAA

The March 2001 motion to the Court by the VA Secretary and 
the May 2001 Court order direct that the Board determine the 
applicability of the notice and duty to assist provisions of 
the recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No.  106-475, 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
See also companion VA regulation, 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

The early case law from the Court, following enactment of the 
VCAA, including near the time of the Secretary's motion/Court 
order in the present appeal, was that cases involving almost 
any VA claim had to be remanded to determine the 
applicability of the VCAA.  See, e.g., Holliday v. Principi, 
14 Vet.App. 280 (2001).  However, the case law has evolved, 
and the Court has more recently recognized that the VCAA does 
not apply and remands are not required in a number of 
situations, such as when the case turns on the law rather 
than the evidence, or when the record shows the evidence has 
already been fully developed and that there is no reasonable 
possibility that further development would aid in 
substantiating a claim.  See, e.g., Wensch v. Principi, 15 
Vet.App. 362 (2001).

The VCAA was enacted on November 9, 2000.  Recent cases from 
the U.S. Court of Appeals for the Federal Circuit indicate 
that when VA action (including RO and Board action) on a 
claim was completed prior to enactment of the VCAA, and an 
appeal is taken to the Court, the Court should not 
retroactively apply the notice and duty to assist provisions 
of the VCAA.  See Bernklau v. Principi, No. 00-7122 (Fed. 
Cir. May 20, 2002); Dyment v. Principi, No. 00-7075 (Fed. 
Cir. Apr. 24, 2002).  On November 7, 2000 2000, the Board 
denied the benefit which is now on appeal.  As such Board 
decision was prior to the enactment of the VCAA, it seems 
(from the recent Federal Circuit cases) that the notice and 
duty to assist provisions of the VCAA would not apply to 
appellate proceedings in the Court.  In any event, the 
November 2000 Board decision is now vacated, and the Board 
must address whether there has been compliance with the 
notice and duty to assist provisions of the VCAA.

In brief, the VCAA and companion regulation note that the VA 
is to notify the claimant of the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b).  In addition, the VA will make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

However, the duty to assist provisions of 38 U.S.C.A. § 5103A 
do not apply to finally denied claims, unless new and 
material evidence is received.  38 U.S.C.A. 
§ 5103A(f); Bernklau v. Principi, No. 00-7122 at 24 (Fed. 
Cir. May 20, 2002).  Although the regulation (the new version 
of 38 C.F.R. § 3.159) has added certain duty to assist 
provisions to claimants trying to reopen finally denied 
claims, these provisions provide rights in addition to those 
provided by the VCAA.  See 66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Since the regulation is beyond the scope of the 
statute, the VA lacks authority to provide for retroactive 
effect; therefore, the provisions are effective only to any 
claim for benefits received by the VA on or after August 29, 
2001.  The current application to reopen a claim was filed 
before then; accordingly, the duty to assist provisions 
contained in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) do 
not apply, in the absence of new and material evidence.  

With respect to the duty to notify the claimant of the 
evidence necessary to substantiate the claim, there is no 
indication that this provision was not intended to apply to 
previously denied claims.  See Bernklau, supra; Dyment, 
supra.  Considering whether the duty to notify has been 
satisfied with regard to the application to reopen the claim, 
the file shows that through correspondence, rating decisions, 
and the statement of the case, the veteran and his 
representative have been informed of the evidence necessary 
to reopen and substantiate the claim for service connection.  
The veteran is represented by an attorney who is versed in 
the law, and clearly the attorney has actual knowledge of 
what is required.  Based on the entire record, the Board 
finds that the duty to notify has been satisfied.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

In sum, the Board finds that the notice and duty to assist 
provisions of the VCAA have been met.

B.  Application to reopen claim for service connection

Service connection for status post left thoracotomy for 
chronic left empyema cavity and pleural fibrosis was denied 
by the RO in November 1996.  The veteran did not perfect an 
appeal of that decision and it is thus considered final, with 
the exception that it may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  [The Board 
notes that a recent change to the regulation has redefined 
"new and material evidence;" however, this latest definition 
is not applicable to the present case as it applies only to 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).] 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

There is no specific statutory guidance concerning claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the VA Secretary promulgated any 
regulations. VA Adjudication Procedure Manual (Manual), M21-
1, Part VI, Chapter 7, Paragraph 7.21 (March 20, 2002) 
provides guidelines for considering compensation claims based 
on exposure to asbestos.  However, the pertinent parts of the 
manual guidelines on service connection for asbestos-related 
cases are not substantive rules, and there is no presumption 
that a veteran was exposed to asbestos in service by reason 
of having been aboard a ship.  Dyment v. West, 13 Vet.App. 
141 (1999), aff'd, Dyment v. Principi, No. 00-7075 (Fed. Cir. 
Apr. 24, 2002); VAOPGCPREC 4-2000.

When the RO denied the claim for service connection for 
status post left thoracotomy for chronic left empyema cavity 
and pleural fibrosis in November 1996, it considered service 
medical records from the veteran's 1951-1955 active military 
service which were negative for lung or respiratory 
pathology.  The RO also considered post-service VA and 
private medical records dated from 1982 which show he 
underwent a left thoracotomy, an evacuation of a left 
empyema, and decortication, and which show that he reported 
his symptoms began 3 months earlier.  At the time of the 
November 1996 RO decision, there was no medical evidence 
linking the current status post left thoracotomy for chronic 
left empyema cavity and pleural fibrosis with the veteran's 
service.

Since the November 1996 RO decision, the veteran has 
submitted evidence that a fellow seaman had lung cancer 
related to asbestos exposure.  While this evidence is new, it 
is not material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  In this regard, it is noted that the 
veteran does not have the disease of his fellow serviceman.  
The veteran has also submitted chest X-rays from December 
1998 which note plaque of his right lung that reflects 
possible asbestos exposure.  Despite the reference to 
possible asbestos exposure, there is no medical evidence of a 
current asbestos-related lung disease or medical evidence 
that the lung condition that required a thoracotomy in 1982 
was related to possible asbestos exposure.  While the X-rays 
are new evidence, they are not material as they are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Since the 1996 RO decision, the veteran has again asserted 
that his lung condition was incurred as the result of 
possible asbestos exposure during military service.  His 
assertions are not new as they are duplicative of his 
statements which were of record at the time of the prior 
final denial of the claim for service connection.  Vargas-
Gonzales v. West, 12 Vet.App. 321 (1999).  Moreover, as a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and thus his 
statements on such matters are not material evidence to 
reopen the previously denied claim.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the November 1996 decision which denied 
service connection for a status post left thoracotomy for 
chronic left empyema cavity and pleural fibrosis.  Thus, the 
claim has not been reopened, and the November 1996 RO 
decision remains final.


ORDER

The application to reopen a claim for service connection for 
status post left thoracotomy for chronic left empyema cavity 
and pleural fibrosis, claimed as due to asbestos exposure, is 
denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

